       Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 1 of 20



 1   Tuhin Ganguly, Esq. (CA Bar No. 261484)        Russell Hayman (CA Bar No. 110643)
     gangulyt@pepperlaw.com                         rhayman@mwe.com
 2   Goutam Patnaik, Esq. (pro hac vice)            Jon Dean (CA Bar No. 184972)
     patnaikg@pepperlaw.com                         jdean@mwe.com
 3   Ryan H. Ellis, Esq. (pro hac vice)             Tala Toufanian Jayadevan (CA Bar
     ellisr@pepperlaw.com                           No. 288121)
 4   David Shaw (pro hac vice)                      tjayadevan@mwe.com
     shawd@pepperlaw.com                            MCDERMOTT WILL & EMERY LLP
 5   PEPPER HAMILTON LLP                            2049 Century Park East, Suite 3200
     2000 K Street, N.W., Suite 600                 Los Angeles, CA 90067-3218
 6   Washington, DC 20006                           Telephone: 310-277-4110
     Telephone: 202-220-1247                        Fax: 310-277-4730
 7   Fax: 202-220-1465                              Amol A Parikh (pro hac vice)
     Gregory S. Bishop (CA Bar No. 184680)          ampraikh@mwe.com
 8   bishopg@pepperlaw.com                          MCDERMOTT WILL & EMERY LLP
     PEPPER HAMILTON LLP                            444 West Lake Street
 9   333 Twin Dolphin Avenue, Suite 400             Chicago, IL 60606
     Redwood City, CA 94065-1434                    Telephone: 312-984-6577
10   Telephone: 650-802-3600                        Fax: 312-984-7700
     Fax: 650-802-3650
11
     Suparna Datta (pro hac vice)
12   dattas@pepperlaw.com
     Brittanee L. Friedman (pro hac vice)
13   friedmbr@pepperlaw.com
     PEPPER HAMILTON LLP
14   19th Floor, High Street Tower
     125 High Street
15   Boston, MA 02110-2736
     Telephone: 617-204-5100
16   Fax: 617-204-5150

17   Attorneys for Defendant and Counterclaimant,
     Polycom, Inc.
18
                         IN THE UNITED STATES DISTRICT COURT
19                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
20

21   DIRECTPACKET RESEARCH, INC.,                     Civil Action No. 19-CV-03918-LHK

22                Plaintiff,                          DEFENDANT’S NOTICE OF MOTION
                                                      AND MOTION TO COMPEL
23         v.                                         DIRECTPACKET TO COMPLY WITH
                                                      PATENT RULE 3-1 AND/OR TO
24   POLYCOM, INC.,                                   STRIKE PLAINTIFF’S
                                                      INFRINGEMENT CONTENTIONS
25
                   Defendant.
                                                      DATE:     April 23, 2020
26                                                    TIME:     1:30 p.m.
                                                      DEPT.:    Courtroom 8, 4th Floor
27                                                    JUDGE:    The Honorable Lucy H. Koh
28

     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO; 5:19-CV-03918-LHK
      Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 2 of 20



 1                             NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on April 23, 2020 at 1:30 p.m., or as soon as the matter

 3   may be heard in the Courtroom of the Hon. Lucy H. Koh, in the United States District Court for

 4   the Northern District of California, San Jose Courthouse, Courtroom 8, 4th Floor, 280 South 1st

 5   Street, San Jose, California, 95113, Defendant and Counterclaimant Polycom, Inc. (“Polycom”)

 6   will, and hereby does, move to Compel Plaintiff directPacket Research Inc. (“directPacket”) to

 7   Comply with Patent Rule 3-1 and/or Strike Plaintiff’s Infringement Contentions.

 8          This motion is based on this notice of motion and motion, the attached memorandum of

 9   points and authorities, the pleadings in this action, the accompanying Declarations of Gregory S.

10   Bishop and exhibits thereto, and such other matters and argument as the Court may consider at

11   the time of the hearing hereof.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    1
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
          Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 3 of 20



 1                                                 TABLE OF CONTENTS

 2   I.       INTRODUCTION ........................................................................................................... 1
 3            A.        Protocols, Tables and Repositories (RPAD and VBP Products) .................. 1
 4            B.        “Converting” and “Translating” Steps (RMX Products) ............................... 2
 5
              C.        Doctrine of Equivalents ....................................................................................... 3
 6
     II.      BACKGROUND AND PROCEDURAL HISTORY ................................................ 3
 7
     III.     LEGAL STANDARD ..................................................................................................... 5
 8
     IV.      DIRECTPACKET’S CONTENTIONS DO NOT COMPLY WITH THE
 9            DISCLOSURE REQUIREMENTS OF PATENT LOCAL RULE 3-1 .................. 6
10            A.        directPacket Does Not Identify the “Intermediate/Interim Protocol” and
                        “Single-Port Communication Protocol”.................................................................. 6
11

12            B.        directPacket Does Not Identify the “Table” Elements ............................................ 8

13                      1.        “First” and “Second Protocol Conversion Tables” ..................................... 8

14                      2.        “Conversion Table” and “Second Conversion Table” ................................ 9

15            C.        directPacket Does Not Identify the “Security Key Repository” ........................... 10
16            D.        directPacket Does Not Identify the RMX Source Code that Performs the
                        “Converting” and “Translating” Steps .................................................................. 11
17
              E.        directPacket Does Not Disclose Its Doctrine of Equivalents Theories ................. 12
18

19                      1.        directPacket Should Not Be Allowed to Reserve Placeholders
                                  for Unspecified Doctrine of Equivalents Theories............................ 13
20
                        2.        “Table” Elements (’588 Patent, Claims 7, 9; ’978 Patent,
21                                Claim 14) ................................................................................................. 13
22                      3.        “SSL” Elements (’978 Patent, Claims 5, 17) ..................................... 15
23   V.       CONCLUSION .............................................................................................................. 15
24

25

26

27

28
                                                                       i
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
       Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 4 of 20



 1                                                      TABLE OF AUTHORITIES

 2                                                                                                                                            Page(s)
     CASES
 3
     Bender v. Adv. Micro Devices, Inc.,
 4      No. C-09-1149 MMC (EMC), 2010 U.S. Dist. LEXIS 11539 (N.D. Cal. Feb. 1,
        2010) .......................................................................................................................................5, 6
 5
     CAP Co. v. McAffee Inc.,
 6
       No. 14-cv-05068-JD, 2015 U.S. Dist. LEXIS 104697 (N.D. Cal. Aug. 10,
 7     2015) ...........................................................................................................................................5

 8   CreAgri v. Pinnaclife,
        No. 5:11-cv-06635-LHK (PSG), (N.D. Cal. Nov. 2, 2012) ..................................................5, 13
 9
     Dig. Reg. of Tex. LLC v. Adobe Sys. Inc.,
10      No. CV 12-01971-CW (KAW), 2013 US Dist. Lexis 23447 (N.D. Cal. Feb. 20,
11      2013) ...........................................................................................................................................5

12   Graver Tank Mfg. Co., Inc. v. Linde Air Products Co.
        339 U.S. 605 (1950) ............................................................................................................12, 15
13
     Network Caching Tech. LLC v. Novell, Inc.,
14      No. C-01-2019-VRW, 2002 U.S. Dist. LEXIS 26098 (N.D. Cal. Aug. 13,
        2002) ...........................................................................................................................................5
15
     Shared Memory Graphics LLC v. Apple, Inc.,
16
        812 F. Supp. 2d 1022 (N.D. Cal. 2010) ......................................................................................5
17
     Warner-Jenkinson v. Hilton Davis Chemical Co.,
18     520 U.S. 17 (1997) ....................................................................................................................12

19   OTHER AUTHORITIES
20   Patent L.R. 3-1 ......................................................................................................................1, 2, 5, 6
21   Patent L.R. 4-1 ..................................................................................................................................3
22

23

24

25

26

27

28
                                                                            ii
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
         Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 5 of 20



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.        INTRODUCTION

 3             The Court’s Patent Local Rules require Plaintiff directPacket Research, Inc.

 4   (“directPacket”) to fully disclose its infringement theories and the factual basis for them.

 5   Despite having full access to Polycom’s source code and other technical documents for

 6   at least four months before directPacket served its Supplemental Infringement

 7   Contentions (“SICs”) pursuant to Patent L.R. 3-1, 1 directPacket is still unable or

 8   unwilling to disclose its contentions for key claim limitations.

 9             In particular, the SICs are deficient in three categories. First, directPacket has not

10   identified certain claimed protocols, tables, and repositories in the accused RPAD and

11   VBP products. 2 Second, directPacket has not identified the specific source code it

12   contends performs the “converting” and “translating” steps in the accused RMX

13   products. Third, directPacket has not provided its Doctrine of Equivalents contentions.

14             A.      Protocols, Tables and Repositories (RPAD and VBP Products)

15             directPacket has not identified the following claimed structures in the RPAD and

16   VBP accused products:

17                  1. “intermediate protocol” (’588 Patent, claims 1, 11, and 18);
                    2. “interim protocol” (’588 Patent, claims 7, 8, and 9);
18
                    3. “single-port communication protocol” (’978 Patent, claims 1 and 14; ’828
19                     Patent, claims 1, 11, and 17);

20                  4. “conversion table” and “second conversion table” (’978 Patent, claim 14);
                    5. “first protocol conversion table” and “second protocol conversion table”
21                     (’588 Patent, claims 7 and 9); and
22                  6. “security key repository” (’828 Patent, claim 13).
23   Rather, directPacket provides voluminous charts describing generally how the accused

24
     1
25        directPacket’s Supplemental Infringement Contentions are attached as Exhibit 1 to the
          Declaration of Gregory S. Bishop in support of this motion. Hereafter, Exh. XX is a reference
26        to the corresponding exhibit XX in the Bishop Declaration.
     2
27        directPacket alleges infringement against three Polycom products: RPAD (See Exh.1, App. A,
          D, and F), VBP (see id., App. B, E, and F), and RMX (see id., App. C).
28
                                                      1
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
      Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 6 of 20



 1   products operate, without identifying specifically which structures directPacket contends

 2   meet these claim limitations. Unable to discern directPacket’s contentions from the

 3   SICs, Polycom asked directPacket to identify the specific protocols, tables, and

 4   repository in the RPAD and VBP products. directPacket refused to answer—thereby

 5   thwarting the purpose of Patent L.R. 3-1. If directPacket has a good-faith belief that its

 6   SICs identify a specific protocol, table, or repository in the accused products, then it

 7   should be able to identify those elements and pinpoint where each limitation is

 8   implemented in the source code directPacket cited in its SICs. If directPacket cannot do

 9   so, then directPacket’s infringement contentions for claims with those elements should

10   be stricken for failing to comply with Patent L.R. 3-1.

11          B.      “Converting” and “Translating” Steps (RMX Products)

12          directPacket also fails to specifically identify where certain claimed functionality

13   (i.e., the “converting” and “translating” steps) is found in the accused RMX products.

14   The asserted claims of the ’588 Patent require converting a first protocol to an

15   intermediate/interim protocol, and then translating the intermediate/interim protocol to a

16   second protocol. Though directPacket cites generally to large portions of source code

17   (over 1.1 million lines of source code) that incorporate many different functions, it does

18   not specifically pinpoint where the claimed “converting” and “translating” occurs in the

19   source code. Notably, directPacket identifies the same source code for both the converting and

20   translating steps, thereby further illustrating that directPacket’s SICs do not specifically identify

21   the claimed function for each element of the asserted claims. (See § IV.D, below.)

22   directPacket is either unable to identify a specific theory, or directPacket is withholding

23   its theory to allow itself time to crystallize its position later in this litigation. In either

24   case, directPacket should be required to comply with Patent L.R. 3-1 and identify the

25   “converting” and “translating” steps with specificity in the source code cited in the SICs,

26   and if it cannot do so, directPacket’s infringement contentions for claims with those

27   steps should be stricken.

28
                                                       2
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
      Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 7 of 20



 1          C.     Doctrine of Equivalents

 2          Finally, directPacket contends that if the claimed “tables” (which it has not

 3   identified) are not found in the RPAD and VBP products, then the products nonetheless

 4   infringe under the doctrine of equivalents. While directPacket contends that any

 5   differences between the claimed “tables” and the accused products are “insubstantial,” it

 6   fails to identify the specific tables in the source code that are allegedly insubstantially

 7   different. Accordingly, the SICs do not set forth an adequate doctrine of equivalents

 8   contention as to the “table” elements.

 9          In addition, directPacket alleges infringement under the doctrine of equivalents

10   for the other asserted claims that do not include the “table” limitations, but provides no

11   substantive contentions to support those allegations. These boilerplate allegations do not

12   set forth adequate doctrine of equivalents contentions, and such bald allegations cannot

13   be held as a placeholder.

14          Accordingly, directPacket’s allegations of infringement under the doctrine of

15   equivalents should be stricken in their entirety for all claims.

16   II.    BACKGROUND AND PROCEDURAL HISTORY

17          directPacket inappropriately sued Polycom on June 21, 2018 in the Eastern

18   District of Virginia, alleging infringement of U.S. Patent Nos. 7,773,588, 7,710,978, and

19   8,560,828, which are attached as Exhs. 2, 3, and 4, respectively (the “Asserted Patents”).

20   (D.I. 1.) On July 3, 2019, the Eastern District of Virginia transferred the case to the

21   Northern District of California pursuant to a contractual forum selection clause.

22   (D.I. 132.) After transfer, directPacket informed the Court: “[w]e have submitted

23   complete Infringement Contentions,” but added that it would “supplement” its

24   contentions. (Exh. 5 at 13:10-23.) The Court ordered that Infringement Contentions

25   must be completed before exchanging claim terms for construction under Patent L.R.

26   4-1, and the Court set October 7, 2019 as the deadline for Supplemental Infringement

27   Contentions, November 1, 2019 as the deadline for Supplemental Invalidity Contentions,

28   and November 8, 2019 for the exchange of claim construction terms. (D.I. 202.)
                                                  3
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
      Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 8 of 20



 1         Unlike most cases in the District, directPacket’s SICs came after technical

 2   document discovery was already complete, including production of source code.

 3   Polycom produced its RPAD source code on April 12, 2019 (see D.I. 79 at 2); and its

 4   RMX source code on June 10, 2019 (see D.I. 101 at 2.) Third-party Edgewater

 5   Networks, Inc. (“Edgewater”) produced the VBP source code by May 15, 2019.

 6   (Exh. 6.) Moreover, Polycom provided a narrative description of the functionality of the

 7   source code for the RPAD and RMX products on June 10, 2019. (See D.I. 101 at 2.)

 8         directPacket served its Supplemental Infringement Contentions (“SICs”) on

 9   October 7, 2019, alleging infringement by Polycom’s RPAD, VBP, and RMX products

10   (“Accused Products”). (Exh. 1, Apps. A-G.) After receiving directPacket’s SICs,

11   Polycom promptly attempted to evaluate those contentions, but was unable to determine

12   from the contentions where and how directPacket alleged the Accused Products practice

13   certain claim limitations. Accordingly, on October 23, 2019, Polycom wrote to

14   directPacket asking for certain clarification of the SICs before the November 1, 2019

15   Invalidity Contention deadline. (Exh. 7.) directPacket responded on October 30, 2019

16   by merely repeating its vague allegations in the SICs, but declining to provide further

17   clarity. (Exh. 8.) Polycom responded on November 5, 2019 asking directPacket to meet

18   and confer, and directPacket agreed to meet on November 12, 2019. In preparation for

19   that meeting, Polycom asked directPacket to respond to the following questions:

20             1. What do your SICs contend is the “intermediate protocol” in each of the
                  accused products?
21
               2. What do your SICs contend is the “single-port communication protocol” in
22                each of the accused products?

23             3. What do your SICs contend is the “first protocol conversion table” in each
                  of the accused products?
24
               4. What do your SICs contend is the “second protocol conversion table” in
25                each of the accused products?

26             5. What do your SICs contend is the “security key repository” in each of the
                  accused products?
27

28   (Exh. 9.) directPacket refused to answer these fundamental questions, and further
                                                 4
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
      Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 9 of 20



 1   refused to identify which source code directPacket contends is “insignificantly different”

 2   from the “table” limitations for its doctrine of equivalents allegations. (Exh. 10.)

 3   III.    LEGAL STANDARD

 4           Patent L.R. 3-1 requires a party claiming patent infringement to provide a “chart

 5   identifying specifically where and how each limitation of each asserted claim is found within

 6   each Accused Instrumentality . . . .” Infringement disclosures must give fair notice of the

 7   plaintiff’s infringement theories. Dig. Reg. of Tex. LLC v. Adobe Sys. Inc., No. CV 12-01971-

 8   CW (KAW), 2013 US Dist. Lexis 23447, at *12-13 (N.D. Cal. Feb. 20, 2013). These disclosures

 9   “take[] the place of a series of interrogatories that defendants would likely have propounded had

10   the patent local rules not provided for streamlined discovery.” Id. at *10-11; Network Caching

11   Tech. LLC v. Novell, Inc., No. C-01-2019-VRW, 2002 U.S. Dist. LEXIS 26098, at *12 (N.D. Cal.

12   Aug. 13, 2002). “The purpose underlying Rule 3-1 is to require the party claiming infringement

13   to crystallize its theories of the case early in the litigation and to adhere to those theories once

14   disclosed.” CreAgri v. Pinnaclife, No. 5:11-cv-06635-LHK (PSG), at * 5 (N.D. Cal. Nov. 2,

15   2012); Bender v. Adv. Micro Devices, Inc., No. C-09-1149 MMC (EMC), 2010 U.S. Dist. LEXIS

16   11539, at *2 (N.D. Cal. Feb. 1, 2010). The infringement contentions “provide structure to

17   discovery and enable the parties to move efficiently toward claim construction and the eventual

18   resolution of their dispute.” CreAgri at *5.

19           Patent L.R. 3-1 does not allow for parties to merely recite boilerplate language to

20   assert the doctrine of equivalents as an alternative theory. CreAgri at *17; CAP Co. v.

21   McAffee Inc., No. 14-cv-05068-JD, 2015 U.S. Dist. LEXIS 104697, at *11 (N.D. Cal.

22   Aug. 10, 2015). Rather, the contentions must specify in what way the accused products

23   infringe under the doctrine of equivalents. CreAgri at *17. Simply stating that the

24   patentee intends to assert the doctrine of equivalents as an alternative theory does not

25   "provide reasonable notice to the defendant why the plaintiff believes it has a reasonable

26   chance of proving infringement." Shared Memory Graphics LLC v. Apple, Inc., 812 F.

27   Supp. 2d 1022, 1025 (N.D. Cal. 2010).

28
                                                       5
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
         Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 10 of 20


     IV.       DIRECTPACKET’S CONTENTIONS DO NOT COMPLY WITH THE
 1             DISCLOSURE REQUIREMENTS OF PATENT LOCAL RULE 3-1

 2             In its SICs, directPacket fails to disclose its infringement theories, subverts the Patent
 3   Local Rules, and undercuts a streamlined discovery process premised on crystalized contentions.
 4   directPacket refuses to identify key claim limitations in the Accused Products—even when
 5   specifically asked to do so. This failure prejudices Polycom’s ability to prepare its defense
 6   against directPacket’s allegations and to meaningfully engage in the claim construction process. 3
 7   directPacket either has not found a specific infringement theory after reviewing the source code
 8   and other technical documentation, or it is impermissibly attempting to delay crystalizing its
 9   theories to have flexibility later in the proceedings. Bender, 2010 U.S. Dist. LEXIS 11539, at *2
10   (“The purpose underlying Rule 3-1 is to require the party claiming infringement to crystallize its
11   theories of the case early in the litigation and to adhere to those theories once disclosed.”)
12   directPacket is required to clearly disclose its contentions, and if it cannot specifically identify
13   each claim element in the Accused Products within the bounds of its SIC disclosures, those
14   contentions should be stricken.
15             A.     directPacket Does Not Identify the “Intermediate/Interim Protocol” and
16                    “Single-Port Communication Protocol”

17             The asserted claims in this case all require converting from a “first protocol” or a
18   “multiport communication protocol” to an “intermediate/interim protocol” or a “single-
19   port communication protocol.” 4 Thus, to show infringement, directPacket must identify
20
     3
           The parties dispute the meaning of several of the terms at issue in this Motion, including
21         “intermediate/interim protocol,” “table,” “converting” and “translating.” Polycom is
22         prejudiced in the claim construction process if directPacket does not clearly identify its
           contentions for these terms against Polycom’s products.
23   4
           The “converting” steps are claimed as follows:
24         • Claims 1, 11 and 19 of the ’588 Patent recite “converting said first protocol into
             an intermediate protocol.” (Exh. 2 (’588 Patent) at 7:32, 8:62, 10:1-2.)
25
           •   Claims 7, 8 and 9 of the ’588 Patent recite “a protocol conversion utility to
26             convert said first protocol into an interim protocol.” (Id. at 8:32-33.)
27         •   Claims 1 and 14 of the ’978 Patent and Claims 1, 11 and 17 of the ’828 Patent
               recite “convert[ing] . . . said plurality of multiport packets [. . .] into a plurality of
28
                                                         6
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
         Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 11 of 20



 1   an “intermediate protocol,” an “interim protocol,” and/or a “single-port communication

 2   protocol” in each Accused Product. Additionally, directPacket must identify specific

 3   source code that implements the alleged protocols.

 4            For the accused RMX products, directPacket specifically identifies the SIP or H.323

 5   protocols as the alleged “intermediate/interim protocol,” 5 so Polycom does not seek additional

 6   clarification of the alleged “intermediate/interim protocol” for RMX. In contrast, directPacket’s

 7   contentions for the RPAD and VBP products do not identify a specific “intermediate/interim”

 8   protocol. Rather, directPacket vaguely contends that the accused RPAD and VBP products

 9   “necessarily must ‘convert[]’ H.323 and SIP packet data ‘into an intermediate [interim] protocol’

10   that is able to pass through the tunnel formed through the firewall.” (Exh. 1, App. A at A-25, A-

11   113, A-158, A-252 (RPAD); App. B at B-15, B-68, B-100, B-155 (VBP) (emphasis added).)

12            Similarly, directPacket does not identify a “single-port communication protocol” for its

13   contentions against RPAD and VBP. Instead, directPacket merely states that the accused RPAD

14   and VBP products “must ‘convert’ the packet data received from the endpoint communication

15   devices ‘into a plurality of single-port packets,’ which are necessarily ‘in a single-port

16   communication protocol.’” (Exh. 1, App. D at D-23, D-125; App. F at F-24, F-108 (RPAD);

17   App. E at E-14, E-86; App. G at G-18, G-77, G-129 (VBP) (emphasis added).)

18            At this stage in the proceedings, with directPacket having access to the entirety of the

19   source code and other technical documents for the accused RPAD and VBP products for over

20   four months, it is not sufficient for directPacket to merely allege that the claimed protocols

21   “must” be in the accused products. Rather, directPacket must specifically identify what it

22   contends are the claimed “protocols” in the Accused Products. If it cannot do so, directPacket’s

23   infringement contentions for the claims including those terms should be stricken.

24
              single-port packets in a single-port communication protocol.” (Exh. 3 (’978
25
              Patent) at 8:55-58, 10:9-13; Exh. 4 (’828 Patent) at 14:4-7, 15:25-29, 16:39-42.)
26   5
           The SICs for RMX state that “the Collaboration Servers and MCUs may communicate with
           one another using another IP-based communication protocol (i.e., ‘an intermediate protocol’),
27
           such as SIP or H.323 respectively ….” (Exh. 1, App. C at C-14.)
28
                                                       7
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
         Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 12 of 20



 1            B.      directPacket Does Not Identify the “Table” Elements

 2            Several asserted claims include one or more “table” elements (i.e., “first protocol

 3   conversion table” (’588 Patent, claim 7), “second protocol conversion table” (’588 Patent,

 4   claim 9), and “conversion table” and “second conversion table” (’978 Patent, claim 14). 6 Thus,

 5   directPacket must identify a “table” in each of the accused RPAD and VBP products. 7

 6   Additionally, directPacket must identify the specific source code that implements those identified

 7   tables. Yet, despite having the source code and technical documents for the accused RPAD and

 8   VBP products for over four months, the SICs do not identify the recited tables or pinpoint the

 9   source code implementing the alleged tables.

10                    1.     “First” and “Second Protocol Conversion Tables”

11            RPAD Product: directPacket does not identify any tables in the RPAD products that it

12   contends correspond to the “first protocol conversion table” or the “second protocol conversion

13   table” in the ’588 Patent. Instead, the SICs allege infringement via a “first protocol conversion

14   table” by merely restating the claim language and contending “upon information and belief” that

15   RPAD practices the claims:
                      Upon information and belief, the conversion is performed using “a
16                    first protocol conversion table that contains a plurality of first
                      protocol messages and a plurality of interim protocol messages,
17                    wherein said plurality of interim protocol messages correspond to
                      ones of said plurality of first protocol messages.”
18

19   (Exh. 1, App. A at A-106 (emphasis added).) directPacket cites to copious amounts of source

20   code (over 180,000 lines of code for RPAD 3.0, nearly 360,000 lines of code for RPAD 4.2.5,

21   and more than 20,000 additional lines of code in hard-copy printouts), but does not identify an

22   alleged “first protocol conversion table” in that source code. (Id. at A-108-109.) Similarly, for

23   the “second protocol conversion table,” the SICs repeat the same contentions “upon information

24   and belief,” but in this case, do not identify any source code or other evidence for this conclusory

25   proposition. (Id. at A-133.)

26   6
         “Table” does not appear in the asserted claims of the ’828 Patent.
27   7
         directPacket does not assert claims involving the “table” elements against the RMX products.
28
                                                       8
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
     Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 13 of 20



 1          VBP Product: directPacket’s allegations regarding the VBP product are even more

 2   sparse. For VBP, directPacket does not specifically allege that VBP literally meets the “first

 3   protocol conversion table” limitation. (Exh. 1, App. B at B-65.) Similarly, for the “second

 4   protocol conversion table,” directPacket again contends the claimed “table” exists only “upon

 5   information and belief,” but does not identify the “table” and does not identify any source code or

 6   other supporting evidence. (Id. at B-85.) Accordingly, directPacket’s contentions that the VBP

 7   products literally infringe claims that include these “table” elements (claims 7 and 9 of the ’588

 8   Patent) should be stricken.

 9                  2.        “Conversion Table” and “Second Conversion Table”

10          For the “conversion table” limitation in the ’978 Patent, directPacket merely alleges that

11   the accused RPAD and VBP products “must ‘convert’ the packet data received from the endpoint

12   communication devices using ‘a conversion table’ into ‘a plurality of single-port packets,’ which

13   are necessarily ‘in a single-port communication protocol.’” (Exh. 1, App. D at D-125 (RPAD),

14   App. E at E-86 (VBP) (emphasis added).) directPacket, however, does not identify any

15   “conversion table,” but instead cites to voluminous source code without pinpointing where the

16   alleged “table” is within that code. (Id., App. D at D-128-D130 (citing over 180,000 lines of code

17   for RPAD 3.0, nearly 360,000 lines of code for RPAD 4.2.5, and more than 20,000 additional

18   lines of code in hard-copy printouts); App. E at E-86-89 (citing 735 pages of VBP source code in

19   hard-copy printouts).)

20          Similarly, directPacket does not identify a “second conversion table,” instead contending

21   only that the accused RPAD and VBP products “must reconvert the single-port packet data

22   received from the other RPAD [or VBP] communication device through the tunnel using ‘a

23   second conversion table’ back into the H.323 or SIP protocol . . ..” (Id., App. D at D-148, App. E

24   at 100.) Again, directPacket identifies voluminous source code, but fails to specify any “table” or

25   identify which source code implements the alleged “second conversion table.” (Id., App. D at D-

26   148-151; App. E at E-101-103.)

27          Because directPacket is unable to identify any of the claimed “tables” after analyzing the

28   Accused Products, source code, and technical documentation, its infringement contentions for
                                                     9
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
         Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 14 of 20



 1   claims that include these “table” elements (’588 Patent, claims 7, 9; ’978 Patent, claim 14) should

 2   be stricken.

 3            C.        directPacket Does Not Identify the “Security Key Repository”

 4            Claim 13 of the ’828 Patent requires both a “security key” and a “security key

 5   repository.” 8 directPacket generically contends that the accused RPAD and VBP products

 6   include “a security key repository within each of said one or more shared controllers and said

 7   individual controller,” but fails to specifically identify the alleged “security key repository” in the

 8   source code or elsewhere. (Exh. 1, App. F at F-135-141, App. G at G-98-101.) This failure is

 9   especially acute because directPacket’s contentions regarding the alleged “security key” are

10   inconsistent and scattershot. For example, directPacket identifies a variety of disjointed theories

11   about what may constitute an alleged “security key”:

12                  •   “Each message exchanged between the local internal RPAD communication
                        device and local external RPAD communication device, encrypt a phrase using
13                      MD5 (i.e., ‘a security key’) which are verified by the respective receiving RPAD
                        communication device.” (Exh. 1, App. F at F-139 RPAD));
14
                    •   “when establishing the tunnel, the internal and external RPAD communication
15                      devices perform ‘the standard TLS hand shake with cipher suite ‘DHE-RSA-
                        AES256,’ as part of which ‘a security key’ is ‘transmitted’ . . .” (Exh. 1, App. F
16                      at F-139 (RPAD), See also App. G at G-101 (VBP));

17                  •   “H.323 and SIP both provide mechanisms for authentication in which a password
                        or secret key (i.e., ‘a security key’); is sent as part of the call request.” (Exh. 1,
18                      App. F at F-140 (RPAD), See also App. G at G-101 (VBP)).

19   Regardless of what directPacket ultimately adopts as its alleged “security key,” directPacket fails

20   to identify any “security key repository” for any of those theories. Because it fails to identify a

21   “security key repository,” despite having access to the source code and technical documents for

22   the Accused Products, directPacket’s infringement contentions for the “security key repository”

23   limitation of claim 13 of the ’828 Patent should be stricken.

24

25
     8
         Claim 13 of the ’828 Patent recites: “a security key repository within each of said one or more
26       shared controllers and said individual controller, wherein said one or more shared controllers
         and said individual controller transmit a security key for verification by said external controller
27
         for each communication request issued to said external controller.”
28
                                                        10
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
         Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 15 of 20


              D.      directPacket Does Not Identify the RMX Source Code that Performs the
 1                    “Converting” and “Translating” Steps

 2            In addition to requiring “converting” a first protocol into an intermediate protocol (see

 3   supra, note 4), the ’588 Patent also requires “translating” the intermediate protocol to a second

 4   protocol. 9 For the RMX product, directPacket does not specifically identify where these

 5   “converting” and “translating” steps are found in the RMX source code. Rather, directPacket

 6   only identifies large quantities of source code, leaving Polycom to guess which specific source

 7   code directPacket contends actually performs the recited functions.

 8            Essentially, directPacket’s contentions amount to listing an expansive amount of source

 9   code and contending the claimed functions are in there somewhere. Notably, directPacket

10   identifies the same source code for both the converting and translating steps, thereby further

11   illustrating that directPacket’s SICs do not specifically identify the claimed function for each

12   element of the asserted claims. (Compare Exh. 1, App. C at C-14, C-33, C-54 with Exh.1, C-16,

13   C-35, C-56 respectively (identifying identical RMX source code disclosures for “converting” and

14   “translating”).) In particular, directPacket identifies the same five RMX source code directories

15   in their entirety—totaling over 1.1 million lines of code—as purportedly disclosing both of the

16   disparate “converting,” and “translating” limitations. (Exh. 1, App. C at C-14, C-16, C-33, C-35,

17   C-54, C-56.) Notably, directPacket does not cite to any specific hard-copy printouts of the RMX

18   source code, which would generally be used to provide pinpoint cites. 10 (See generally, Exh. 1,

19   App. C.)

20            Determining which particular source code performs the claimed functionality in that vast

21   amount of source code is not possible without pinpoint cites to the specifically accused

22   functionality. For example, directPacket describes certain functionality of the RMX products in

23   its contentions, but does not explain which of that functionality, if any, constitutes “converting”

24   9
           The “translating” steps are claimed as follows:
25
           • Claims 1, 11 and 18 of the ’588 Patent each recite “translating said intermediate
26           protocol into a second protocol” (Exh. 2 at 7:33-35, 8:66-67 and 10:6-7.)
     10
           In fact, to date, directPacket has not even generated any hard-copy printouts of the RMX
27
           source code.
28
                                                      11
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
     Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 16 of 20



 1   or “translating.” Rather, directPacket merely explains that two or more RMX devices can

 2   communicate via an H.323 or SIP “cascade[d] communication link,” and describes the particular

 3   RMX source code responsible for establishing such a cascaded link. (Exh. 1, App. C at C-13-14,

 4   C-15, C-32-33, C-34-35, C-53-54, C-55.) It does not describe how or where any “converting” or

 5   “translating” occurs, leaving Polycom with no understanding of how directPacket applies those

 6   claim terms.

 7          directPacket then makes the conclusory statement that when endpoint devices connect to

 8   individual RMX devices using one protocol (such as H.323), while the cascaded RMX devices

 9   communicate using another (such as SIP), the RMX “Collaboration Server [is] responsible for

10   ‘converting’ there between.” (Exh. 1, App. C at C-14, C-33, C-54.) Likewise, directPacket

11   concludes that the RMX devices “must translate” into a protocol that is compatible with each

12   endpoint device. (Exh. 1, App. C at C-16, C-35, C-56.) Yet, in support of each of these

13   conclusory statements, directPacket simply block-cites to the same five source code directories in

14   their entirety, comprising over 1.1 million lines of code. (Exh. 1, App. C at C-14, C-16, C-33, C-

15   35, C-54, C-56.)

16          If directPacket can identify specific source code in its SICs that perform each of the

17   “converting” and “translating” steps, it should do so. If it cannot, then the infringement

18   contentions for the claims that include these limitations should be stricken.

19          E.      directPacket Does Not Disclose Its Doctrine of Equivalents Theories

20          The Supreme Court made clear that it is necessary under the doctrine of

21   equivalents to show that every element of the patented invention, or its substantial

22   equivalent, is present in the accused product. Warner-Jenkinson v. Hilton Davis

23   Chemical Co., 520 U.S. 17 (1997). A patentee may prove infringement under the

24   doctrine of equivalents by showing it performs substantially the same function, in

25   substantially the same way, to obtain the same result.” Graver Tank Mfg. Co., Inc. v.

26   Linde Air Products Co. 339 U.S. 605, 609 (1950). directPacket has not sufficiently

27   disclosed any theory under the doctrine of equivalents, so its bare contentions should be

28   stricken.
                                                     12
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
     Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 17 of 20


                    1.     directPacket Should Not Be Allowed to Reserve Placeholders for
 1                         Unspecified Doctrine of Equivalents Theories
 2          For certain claims, directPacket alleges that the Accused Products infringe under
 3   the doctrine of equivalents, but advances absolutely no doctrine of equivalents
 4   contention in its claim charts. This includes the following claims:
 5              • ’588 Patent, Claims 1, 2, 11-12, and 18-19;
 6              • ’978 Patent, Claims 1-4, 6, and 12; and
 7              • ’828 Patent, All Asserted Claims 1-3, 11-15, 17-18.
 8   (See generally, Exh. 1, App. A-G.) Because it has not provided any basis for its doctrine
 9   of equivalents contentions, directPacket’s bare allegations for these claims should be
10   stricken, precluding any doctrine of equivalents theories for those claims. CreAgri at
11   *17.
12                  2.     “Table” Elements (’588 Patent, Claims 7, 9; ’978 Patent,
                           Claim 14)
13

14          Recognizing that the Accused Products do not include the claimed “table”

15   elements, as evidenced by its failure to identify any such tables in the source code (see

16   § IV.B, above), directPacket attempts to salvage infringement by raising the doctrine of

17   equivalents. But reliance on the doctrine of equivalents does not relieve directPacket of

18   its requirement to specifically identify the structure that it contends is equivalent to the

19   claimed table. CreAgri at *17 (“The doctrine of equivalents does not exist ‘to give a

20   patentee a second shot at proving infringement’ if it is not literally present.”).

21          Here, directPacket does not identify any specific structure or source code that it

22   contends is “substantially equivalent” to the various “table” elements. Rather, it provides

23   only nonspecific doctrine of equivalent contentions as follows:

24                  To the extent that this claim element is not literally infringed, the
                    [Accused Products] infringe under the doctrine of equivalents
25                  because the “[] table” claimed is insubstantially different from the
                    [Accused Products’] Source Code. As a general matter, the use of
26                  a “[] conversion table” for converting can be effectuated through
                    the use of equivalent program code. For example, program code
27                  may employ a series of discrete operations to manipulate packet
                    data, changing the packet between various states and ultimately
28                  resulting in a converted packet. Given that each of the operations
                                                    13
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
     Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 18 of 20


                    may be conditionally applied (e.g., conditioned on different events
 1                  having occurred or parameters being present), various resulting
                    converted packets may be created. A “[] conversion table” may
 2                  reflect the net effect of various permutations and combinations of
                    these discrete operations and, thus, can be used in lieu of applying
 3                  a sequence of operations. Furthermore, a particular sequence of
                    operations is equivalent to a “correspond[ence]” between messages
 4                  in the first and intermediate protocols.
 5

 6   (Exh. 1, A-110, A-133-134, B-65, B-86, D-131, D-151, E-90, E-104 (emphasis added).)

 7   directPacket’s bare contention that the claimed “table” is insubstantially different from

 8   the Accused Product’s source code, is woefully inadequate. (Id.) This broad assertion

 9   directed to the entirety of the Accused Product is, at best, conclusory, and is not

10   sufficient to inform Polycom which structures in the source code are allegedly equivalent

11   to the “table” elements.

12          directPacket states that the “program code may employ a series of discrete operations to

13   manipulate packet data, changing the packet between various states and ultimately resulting in a

14   converted packet.” Id. This is not sufficient to inform Polycom of the basis for directPacket’s

15   contentions, because directPacket does not identify any “program code” that allegedly employs a

16   “series of discrete operations.” Id. Nor does directPacket identify what “discrete operations” it

17   contends are equivalent to the claimed “tables.” Id. Therefore, directPacket’s discussion about

18   what unidentified program code “may” do is insufficient to meet its burden to show where and

19   how the claimed elements are found in the Accused Products.

20          Notably, directPacket’s contentions are the same for each of the “table” elements,

21   even though each has a different claimed function. For example, claim 14 of the ’978

22   Patent requires a “conversion table . . . to convert said plurality of multiport packets into

23   a plurality of single-port packets in a single-port communication protocol….” (See note

24   4, above.) Claim 14 also requires a “second conversion table for reconverting said

25   converted plurality of single port packets into said multiport communications

26   protocol….” (See note 9, above.) Yet, directPacket provides the same ambiguous

27   contentions for both the “conversion table” and the “second conversion table.” The

28   same is true of the “first” and “second protocol conversion tables” of the ’588 Patent.
                                                    14
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
     Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 19 of 20



 1   These facts further highlight the deficiency in directPacket’s contentions, as directPacket

 2   does not identify any table in its contentions, much less two different tables called for by

 3   the asserted claims.

 4          Because directPacket does not identify any structure or source code that is allegedly

 5   equivalent to the claimed “table” elements, its insufficient doctrine of equivalents arguments for

 6   claims 7 and 9 of the ’588 Patent and claim 14 of the ’978 Patent should be stricken.

 7                    3.     “SSL” Elements (’978 Patent, Claims 5, 17)

 8          Claims 5 and 17 of the ’978 Patent each recite that the “single-port

 9   communication protocol [comprises/is] Secure Sockets Layer (SSL) protocol.” (Exh. 1,

10   App. D at D-74, D-178.) directPacket’s only disclosure about its theory under the

11   doctrine of equivalents for this element is:

12                    To the extent that this claim element is not literally infringed, the
                      Accused Products infringe under the doctrine of equivalents
13                    because they perform substantially the same function in
                      substantially the same way to achieve the same result, and/or are
14                    insubstantially different from the claimed invention, as set forth
                      above.
15

16   (Exh. 1, App. D at D-78, D-182) (emphasis added.) But the contentions “set forth

17   above” do not provide any function/way/result analysis. (Id.) This bare recitation of

18   legal requirements does not apprise Polycom of directPacket’s doctrine of equivalents

19   contentions. It does not described what “function” it contends performs “substantially

20   the same function,” what “way” it contends is “substantially” the same way,” and what

21   “result” it contends is “the same result.” Graver Tank, 339 U.S. at 609 (1950).

22   Moreover, it does not provide any factual basis to conclude that the differences are

23   insubstantial.

24          Because directPacket has not provided the basis for its doctrine of equivalents

25   argument for claims 5 and 17 of the ’978 Patent, its doctrine of equivalents contentions

26   for those claims should be stricken.

27   V.     CONCLUSION

28          Polycom is entitled to fair notice of directPacket’s infringement contentions. By
                                                      15
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
      Case 5:19-cv-03918-LHK Document 217 Filed 12/05/19 Page 20 of 20



 1   this stage in the litigation, with technical document discovery (including production of

 2   source code) long ago provided, directPacket’s theories should be sufficiently formed

 3   and crystalized to provide the notice to which Polycom is entitled, especially in light of

 4   the upcoming claim construction briefing. To the extent directPacket can specifically

 5   identify the undisclosed claim elements in its SICs and pinpoint the specific source code

 6   in the SICs that implement those claim elements, it should do so. To the extent

 7   directPacket cannot do so, then the SICs should be stricken as to those claim elements.

 8   Moreover, directPacket’s undisclosed doctrine of equivalents contentions should be

 9   stricken for all asserted claims: keeping them as a place holder should not be an option.

10
     DATED: December 5, 2019                      Respectfully submitted,
11
                                                  PEPPER HAMILTON LLP
12

13                                                 By: /s/ Gregory S. Bishop
                                                       Goutam Patnaik
14                                                     Tuhin Ganguly
                                                       Gregory S. Bishop
15                                                     Suparna Datta
                                                       Ryan H. Ellis
16                                                     David Shaw
                                                       Brittanee L. Friedman
17
                                                         MCDERMOTT WILL & EMERY LLP
18                                                       Russell Hayman
                                                         Jon Dean
19                                                       Tala Toufanian Jayadevan
                                                         Amol A Parikh
20
                                                  Counsel for Defendant and Counterclaimant
21                                                POLYCOM, INC.

22

23

24

25

26

27

28
                                                    16
     DEFENDANT’S MOTION TO COMPEL
     PATENT RULE 3-1 DISCLOSURES OR STRIKE
     CASE NO: 5:19-CV-03918-LHK
